Cardona, P. J.
(dissenting). I respectfully dissent. Under the particular circumstances presented in this case, I cannot say, as a matter of law, that plaintiffs have not stated a cause of action for intentional infliction of emotional distress. It is well settled that when determining a motion to dismiss, all allegations in the complaint must be considered true. In my view, plaintiffs’ complaint sets forth sufficient allegations to conclude that the conduct of defendant John Birchler (hereinafter defendant) amounted to more than mere bad judgment. Although it does not appear that defendant deliberately intended to cause harm to plaintiff Elizabeth Graham, his disregard and invasion of her feelings and emotions was at the very least reckless. Moreover, while the majority references case law *865wherein the use of racial slurs and epithets has been held not to constitute the type of extreme and outrageous conduct necessary to sustain a cause of action for intentional infliction of emotional distress (see, e.g., Herlihy v Metropolitan Museum of Art, 214 AD2d 250; Leibowitz v Bank Leumi Trust Co., 152 AD2d 169), the factual circumstances present here, in my opinion, are more compelling.
Significantly, the derogatory racial remarks were specifically targeted at the only African-American female in the class. She was not an adult, but rather an adolescent. Notably, the remarks were used in such a manner as to call for a response from Elizabeth, thereby further exacerbating the conduct. In addition, the fact that the remarks were used in the context of a classroom discussion allegedly for the purpose of spurring conversation about prejudice does not render them less objectionable. Although I agree with the majority that an open exchange of ideas should be encouraged in a classroom setting, that goal must yield to the protection of one’s emotional well-being. Simply stated, I cannot conclude under the unique circumstances herein that plaintiffs have, as a matter of law, failed to state a cause of action for intentional infliction of emotional distress (see, e.g., Roach v Stern, 252 AD2d 488, 493; Leibowitz v Bank Leumi Trust Co., supra, at 183-184 [Harwood, J., dissenting]). Therefore, I would reverse that part of Supreme Court’s order dismissing that cause of action.
Ordered that the order is affirmed, without costs.